internal_revenue_service number info release date date cc psi 1-cor-106508-00 uilc we are responding to correspondence submitted on your behalf by requesting to re-electing s_corporation status the information submitted indicates that a former shareholders had become a non-citizen of the united_states resulting in termination of s_corporation status effective date the non-citizen ceased to be a shareholder beginning in we are furnishing the following general information relating to your request sec_1362 applies to inadvertent termination relief in situations where an election by a corporation to be treated as a small_business_corporation was invalid due to a failure to meet the requirements of an s_corporation found in sec_1361 generally in order to obtain relief for inadvertent invalid elections the corporation must request a private_letter_ruling from the irs sec_1_1362-4 through f of the income_tax regulations provide rules for corporations requesting inadvertent termination relief under sec_1362 sec_1_1362-5 of the income_tax regulations explains that absent the commissioner’s consent an s_corporation whose election has terminated may not make a new election under sec_1362 of the internal_revenue_code for five taxable years as described sec_1362 however the commissioner may permit the corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of termination tends to establish that fact consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election so the five-year rule only applies when an election is affirmatively revoked not when the election was inadvertently terminated based on the information submitted it appears that relief will be available for the inadvertent termination of the s_corporation under sec_1362 you must request a private_letter_ruling to obtain this relief if the request is approved the s_corporation status will be reinstated effective date the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you feel you wish to submit a private_letter_ruling request please include the proper user_fee you may refer your request to our office by adding the following to the address attn cc corp p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure revproc_2000_1
